Citation Nr: 1230437	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  08-21 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizoaffective disorder.

2.  Entitlement to service connection for skin rash.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for bronchitis.

7.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected chronic left knee strain.

8.  Entitlement to an increased rating greater than 10 percent prior to May 15, 2008 and from December 1, 2008 for chronic left knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to November 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, May 2008 and August 2009 rating decisions of the Montgomery, Alabama RO, and an August 2010 rating decision of the Louisville, Kentucky RO.

The Veteran had a hearing before the undersigned in June 2012.  A transcript of the proceeding has been associated with the claims file.

With regards to the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder and a right knee disability, the Board notes that the RO characterized these issues (specifically entitlement to service connection for schizoaffective disorder and a right knee condition) in April 2009 (right knee only) and August 2010 (both issues) rating decisions as applications to reopen previously denied claims for service connection, due to the fact that this claims were previously denied in final May 2008 (right knee) and August 2009 (schizoaffective disorder) rating decisions.  The Board notes, however, that within one year of each of these rating decisions the Veteran submitted requests for service connection for these disabilities.  While the Veteran termed these as requests to open or reopen claims for entitlement to service connection, the clear underlying implication of these statements was that he felt service connection was warranted for those conditions and, therefore, implicitly disagreed with the prior denial of service connection for these claimed disabilities.  Such a conclusion is supported by the fact that the Veteran's requests to open or reopen the claims did not advance any new theories or include new evidence not considered in rendering the original decisions.  As such, the Board will consider these claims as original claims on a de novo basis, as opposed to determining whether new and material evidence has been received to reopen previously denied claims.  38 C.F.R. § 20.302 (2011).  The issues have been recharacterized on the title page accordingly.

In addition, the Board notes that in an April 2009 rating decision the RO granted the Veteran a temporary 100 percent disability rating for his left knee disability under 38 C.F.R. § 4.30 for post-surgery convalescence, effective from May 15, 2008 to December 1, 2008.  Thus, the Board considers that, for the rating period from May 15, 2008 through November 30, 2008, the Veteran received a full grant of the benefits sought.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, there is no justiciable issue for the Board to decide for that period of time.

Finally, the Board notes that the Veteran claims that his service-connected left knee disability demonstrates that he is unemployable, thus raising a claim for a total disability evaluation based on individual unemployability (TDIU).  However, the Board notes the TDIU claim was separately adjudicated in April 2009 wherein the RO denied entitlement to TDIU, and the claims file does not indicate the Veteran has since expressed a desire to appeal this claim as required pursuant to 38 C.F.R. § 20.1103.  Therefore, the issue is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).

The issues of entitlement to service connection for an acquired psychiatric disorder, skin rash, a right knee disability, and migraine headaches, as well as an increased rating for the Veteran's chronic left knee strain, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bronchitis disability that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a low back disability that is etiologically related to a disease, injury, or event in service.

3.  The preponderance of the evidence is against finding that the Veteran has a sleep apnea disability that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

1.  A bronchitis disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  A low back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  A sleep apnea disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in September 2009 and June 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO/AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned fully explained the issues on appeal during the hearing and specifically discussed the bases of the prior determinations, the element(s) of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  As to the Veteran's low back, bronchitis, sleep apnea, and right knee claims, the Board concludes an examination is not needed.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in greater detail below, the Board believes that there is no credible evidence suggesting an association between any alleged current low back disability, bronchitis, or sleep apnea and any event, injury, or disease in service.  Specifically, the Veteran either concedes that medical professionals have been unable to diagnose a specific disability with respect to his claimed problems, the medical evidence clearly demonstrates that there is no current disability, and/or the Veteran concedes that he does not experience current and ongoing symptomatology.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with these claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, however, there is no presumed service connection because arthritis of the low back was not medically diagnosed within one year of discharge.  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has a current low back disability, as well as bronchitis and sleep apnea, all as a result of his military service.  The Veteran's service treatment records include a July 1994 record at enlistment in which the Veteran denied a past history of back trouble; other painful or "trick" joints; impaired use of arms, legs, hands, or feet; or difficulty standing for a long time.  Physical examination was wholly normal.  In November 1994, the Veteran reported headache, sore throat, runny nose, and coughing for one day.  The assessment was an upper respiratory infection.  In December 1994, the Veteran reported with a stuffy nose, cough, vomiting, and a temporal throbbing headache.  The assessment was rule out dehydration.  In January 1996, the Veteran reported sore throat, vomiting, and tightness in the chest for the previous month.  He was diagnosed with viral bronchitis.  

The Veteran does not contend that he sought medical treatment for his low back, bronchitis, or sleep apnea for at least 2 years after separation from service.  Treatment for multiple years after service shows few if any complaints regarding the claimed conditions and no diagnosis of a low back, bronchitis, or sleep apnea disability.  Indeed, the Veteran concedes that he has never been treated for or diagnosed with sleep apnea.  Instead, he clarified during his June 2012 Board hearing that he has trouble sleeping, specifically difficulty falling asleep and returning to sleep if awakened during the night.  These problems were being addressed by his treating VA mental health treatment provider.  During the Board hearing, the Veteran specifically denied complaints or reports of snoring or that he stopped breathing while asleep.  As to the bronchitis, the Veteran also conceded during the June 2012 Board hearing that he has not received any treatment for bronchitis during the appellate time period.  As to the low back, the Veteran claims that he injured his back lifting heavy equipment for the turret while stationed in Germany and that it hurt on multiple occasions; however, he denied ever seeking medical treatment for his back problems.  He claimed to currently be treated for his low back problems with muscle relaxers, which were of minimal benefit.  VA treatment records confirm prescription of methocarbamol, but do not include a diagnosis or suggestion of a current low back disability.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a current and chronic low back disability, bronchitis, or sleep apnea that was incurred in or otherwise related to military service.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claims and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a current low back, bronchitis, or sleep apnea disability caused or aggravated by military service during any period of his appeal.  Indeed, as noted above, the record reflects that while the Veteran has been treated with muscle relaxers he has not been diagnosed with a low back disability.  In addition, the Veteran concedes that he has not been treated for or diagnosed with bronchitis during the appellate time period.  Finally, the Veteran has been prescribed an antihistamine for itching and sleep but, again, has not been diagnosed with sleep apnea or other discrete sleep-related disability.  The Veteran's sleeping problems have been treated by mental health providers as a symptom associated with his various diagnosed psychiatric disorders and not as a separate disability.  Thus, there is no medical evidence of record indicating a current low back, bronchitis, or sleep apnea disability.  

The Veteran consistently has denied current or ongoing treatment for or diagnosis of bronchitis.  He also has denied symptoms associated with sleep apnea, such as snoring or stopping breathing while asleep.  Instead, the Veteran's sleep problems have been described as difficulty falling and staying asleep.  The medical evidence shows rather unequivocally that the Veteran's sleep difficulties are not a discrete sleep disorder, but rather a function of his psychiatric disorders which are already on appeal.  The Board finds the medical evidence of record of far greater probative value than the Veteran's lay contention that he has sleep apnea.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Finally, the Board notes the Veteran's reports of low back pain in service and thereafter and his current treatment with muscle relaxers.  The Board finds the Veteran's contentions that he experienced multiple instances of low back pain, but did not report the problem, extremely problematic given the multiple VA treatment references noting that the Veteran was a poor historian.  Moreover, the Board finds it highly unlikely that the Veteran's contention that the culture of the military prevented him from making such complaints, given the numerous complaints of symptoms such as runny nose, cough, ear ache, and rectal itching all of relatively recent onset.  Given that the Veteran felt he could seek medical assistance for these types of complaints, the Board finds it difficult to accept that he felt unable to discuss ongoing problems with his back.  The Board also finds it difficult to understand why he would not report his claimed back problems during his numerous treatments for left knee problems.  Thus, this is not a situation in which there simply is an absence of medical records.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  Instead, we have numerous in-service treatment records for assorted problems, including orthopedic problems, but at no time does the Veteran discuss any low back problems.  Given the VA records indicating that the Veteran was a poor historian and the multiple service treatment records for various maladies that contradicts the Veteran's assertions that he was discouraged from seeking medical attention for problems that included his claimed back pain, the Board finds the Veteran's current contentions that he has experienced ongoing low back pain from service less than credible.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").

In summary, there is no evidence of a current chronic low back, bronchitis, or sleep apnea disability.  As discussed above, the Board affords far greater weight to the medical professionals who have determined that the Veteran did not have a current low back or separate sleep-related disability than the Veteran's contentions to the contrary that are either not competent (sleep apnea) or not credible (low back).  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for sleep apnea is denied.


REMAND

The Veteran also is seeking entitlement to service connection for an acquired psychiatric disorder, skin rash, a right knee disability, and migraine headaches, as well as an increased rating for the Veteran's chronic left knee strain.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of these claims.

Service Connection 

Acquired Psychiatric Disorder 

The Veteran claims that he has current psychiatric problems that were caused or aggravated by his military service.  Specifically, he claims that his problems developed due to harassment in service as a result of his race.  

VA's duty to assist also includes a duty to provide the Veteran with a proper medical examination or opinion when warranted.  In this respect, the Board notes that in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA examination in June 2009.  Following review of the claims file and interviewing the Veteran, the examiner diagnosed schizoaffective disorder - depressive type.  As to etiology, the examiner concluded that the Veteran's psychiatric problems were not due to his service-connected left knee disability, but found that the probability the Veteran first experienced thought symptoms during service was quite high because the average age of onset for thought disorders among males was 18 to 20 years old.  Therefore, the examiner concluded that it was as likely as not that the Veteran's schizoaffective disorder began during his military service.

The RO requested an additional medical opinion.  A November 2011 VA psychologist reviewed the June 2009 findings and the claims file and concluded, "While I certainly agree with [the June 2009 VA examiner's] opinion, there is no evidence in the claims folder that supports the conclusion that the patient had symptoms of schizoaffective disorder or schizophrenia while in the service.  Therefore, based on upon this review of the C-file, I do no[t] find that the patient's schizoaffective disorder is related to or caused by his military experience."

The Board does not find these opinions sufficient on which to base a decision.  As to the June 2009 opinion, the examiner did not provide any specific in-service schizoaffective symptoms with respect to the Veteran on which the opinion was based.  Instead, the examiner appears to have relied entirely on the general proposition that the average age of onset of thought disorders in males was 18 to 20.  The November 2011 opinion indicated that there was no evidence in the claims file that the Veteran had symptoms of schizoaffective disorder or schizophrenia while in service.  As noted above, during the June 2012 Board hearing the Veteran concluded that his psychiatric problems were due to harassment from other service members based on the Veteran's race.  In addition, the Veteran appeared to contend that he experienced psychiatric symptoms in service, but that he did not seek treatment for those problems.  As the above opinions do not appear to have taken into account the Veteran's lay reports of harassment and resulting symptomatology in service, an additional VA examination is needed. 

Skin Rash 

The Veteran claims that he developed a skin rash in service, but was told to "tough it out" rather than seek medical treatment for the problem.  Unlike the Veteran's low back disability, the Veteran does have a current diagnosis of a skin disability, specifically tenia corporis and tenia versicolor.  As discussed above, the Board has significant concerns regarding the Veteran's credibility with respect to his reported continuity of symptomatology from service for symptoms not reported therein; however, given the Veteran's ability as a layperson to recognize a skin rash and his documented skin diagnoses by VA, the Board concludes that a VA examination is warranted.

Migraine Headaches

The Veteran claims that he has migraine headaches that began during military service.  As noted above, there is documentation of headaches reported in service.  Moreover, VA treatment records note a current diagnosis of migraine headaches.

The August 2010 rating decision indicated that a VA neurological examination was afforded the Veteran in December 2009 for consideration of his headache claim.  The Board notes that this examination report has not been associated with the paper claims file and similarly is not available on Virtual VA.  As such, the claim is remanded for association of the December 2009 VA examination report.

Right Knee Disability

The Veteran claims that he has a current right knee disability that was caused or aggravated by his left knee disability.  

Initially, the Board notes that any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. 
§ 3.310 (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

In November 2006, the Veteran reported bilateral knee pain that had been ongoing for quite a few years.  He stated that his left knee pain began during service.  The Veteran also stated that his right knee pain had started more recently.  He denied any right knee injury and locking and popping that was more prevalent in the left knee.  On examination, bilateral muscle strength was within normal limits and the right knee showed no swelling or instability, but there was some crepitus on range of motion testing.  Right knee flexion was from 0 to 100 degrees and appeared pain free.  The impression was right knee arthralgia, probably early degenerative joint disease.  A June 2008 record noted right knee flexion from 30 to 90 degrees, but this clearly was meant to indicate the left knee as the examination was for an infection of the left knee and a treatment record from the following day discussed treatment for limitation of extension of the left knee of 30 degrees.  

During a September 2008 VA examination for the Veteran's left knee his right knee was normal and without pain to palpation.  There was no swelling or deformity.  Flexion of the right knee was from 0 to 140 degrees without pain.  Stability was normal.  The examiner diagnosed chronic strain left knee, but did not diagnose a right knee disability.  An October 2008 VA treatment record noted that the Veteran was experiencing bilateral knee pain and that the right knee pain was due to overuse because of left knee problems.  During a June 2009 VA examination for the left knee, right knee range of motion was from 0 to 140 degrees, without objective evidence of pain following repetitive motion.  Again, the examiner did not diagnose a right knee disability.

A June 2010 VA treatment record again noted that the Veteran had chronic right knee pain due to severe degenerative joint disease in the left knee that caused him to exert more pressure on his right knee that exacerbated his right knee degenerative joint disease.  During a November 2011 VA examination for the left knee, however, the Veteran had right knee range of motion from 0 to 110 degrees, with objective evidence of pain onset at 105 degrees.  The examiner noted that there was no functional loss for the right lower extremity.  Right knee flexion and extension muscle strength was 5 out of 5.  Stability testing was normal.  Again, the examiner did not find a diagnosed right knee disability.

Thus, several records suggest or state that the Veteran has degenerative joint disease of the right knee.  The Board notes that x-rays of the right knee do not appear to be of record and it is somewhat unclear on what basis the June 2010 VA treatment provider based the diagnosis of degenerative joint disease.  However, given the multiple medical notations that the Veteran's right knee problems are due to overcompensating for his service-connected left knee disability and the multiple records suggesting that the Veteran has degenerative joint disease of the right knee, the Board concludes that a VA examination for the right knee is warranted.

Increased Rating for Chronic Left Knee Strain

After the Veteran's claims were certified to the Board, during his June 2012 Board hearing the Veteran stated that his left knee disability had worsened since his most recent VA examination.  Specifically, the Veteran indicated that he had increased levels of pain and that his legs felt "like spaghetti."  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's contentions, the claims must be remanded in order to afford the Veteran appropriate VA examination to determine the current severity of his left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outpatient medical records for the Veteran's conditions from all appropriate VA medical facilities from April 2009 through September 2011 and from March 2012 to the present.  In addition, the December 2009 VA neurological examination for the Veteran's migraine headache claim should be associated with the claims file.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  After the above is complete, to the extent possible, schedule the Veteran for appropriate VA examinations for the Veteran's psychiatric and skin problems.  The claims file should be provided to the appropriate examiners for review, and the examiners should note that it has been reviewed.  After reviewing the file, conducting all appropriate diagnostic, psychiatric and physical testing, and obtaining a complete history from the Veteran, the examiners should document any current psychiatric or skin disability and render an opinion as to whether it is at least as likely as not that any currently existing psychiatric or skin disability had its onset during military service, or is otherwise related to military service.  As to the psychiatric examination, the examiner also is requested to consider and reconcile as appropriate the April 2009 VA examiner's opinion and the November 2011 VA opinion.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  Schedule the Veteran for an appropriate VA examination for the Veteran's right knee problems (either in conjunction with the below examination for the left knee or separately, as deemed appropriate).  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, conducting all appropriate diagnostic and physical testing, and obtaining a complete history from the Veteran, the examiner should document any current right knee disability and render an opinion as to whether it is at least as likely as not that any currently existing right knee disability was caused or aggravated by the Veteran's service-connected left knee disability.

If the service-connected left knee disability aggravates any diagnosed right knee disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  Schedule the Veteran for appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected left knee disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims file must be provided to the examiner(s) for review in conjunction with the examination(s).  Any and all opinions must be accompanied by a complete rationale.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he failed to report to the examinations, the record must indicate whether the notification letter was returned as undeliverable.

6.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all issues is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


